Citation Nr: 0202840	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to additional compensation for an ex-spouse of 
the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1942 to 
August 1943.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that reduced the amount of the 
veteran's disability compensation payments due to removal of 
his former spouse as a dependent.  On July 31, 1999, the Debt 
Management Center in St. Paul, Minnesota, notified the 
veteran that he owed VA $2,212.00 due to the reduction in his 
compensation benefits. 

When the case was last before the Board, the Board noted that 
the appellant had expressed disagreement with a determination 
that an overpayment had been created, thus instituting an 
appeal on the issue of whether the overpayment had been 
properly created.  He had not yet been provided a statement 
of the case on that issue, and the issue was remanded so he 
could be provided a statement of the case (SOC) and be given 
an opportunity to perfect an appeal.  The SOC was provided in 
March 2001, and a supplemental SOC was provided in June 2001.  
The veteran did not perfect an appeal from that issue, and it 
is not before the Board.  

In March 2001, the veteran and his son testified at an RO 
hearing, and the transcript is of record.  

In September 2001, the Committee on Waivers and Compromises 
granted the veteran a waiver of the $2,212.00 overpayment.


FINDINGS OF FACT

1.  The veteran has been assigned a 30 percent disability 
rating since August 1951.

2.  The veteran and his spouse were divorced in February 
1994.


CONCLUSION OF LAW

There is no legal entitlement to additional compensation for 
the ex-spouse of the veteran.  38 U.S.C.A. §§ 1115, 5112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.4(b)(2), 
3.31, 3.50, 3.204, 3.205, 3.501(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1951, the veteran submitted to the RO a 
Declaration of Marital Status form and a marriage 
certificate, wherein it was noted that he was married to A. 
in December 1947.

By a September 1951 rating decision, the RO increased the 
rating for the veteran's service-connected anxiety reaction 
to 30 percent, effective from August 1951. 

In March 1999, the veteran submitted a Judgment of Divorce, 
indicating that he and A. had divorced in February 1994. 

In a March 1999 letter, the veteran wrote that he was 
concerned that his benefits would be reduced because of his 
divorce.  He wrote that his son had called the RO and was 
apparently told that if the veteran was paying alimony for 
support of his ex-wife, it might keep his benefits from being 
cut.  The veteran stated that since their divorce, he had 
been paying his ex-wife alimony of $300 per month.  

In a July 1999 letter, the RO advised the veteran that it was 
reducing his disability compensation to reflect his divorce 
and the cessation of his former wife's status as a dependent.  

In letters dated in July and August of 1999, the veteran 
argued that his benefits should not be reduced since he was 
still essentially providing support for a dependent (i.e., 
his ex-wife).  He asserted that according to Internal Revenue 
Service policy, the party paying alimony can deduct it from 
income and the party receiving it must report it as income.  
He argued that VA should similarly recognize alimony as 
support for a dependent and not reduce benefits to veterans 
who are paying such support.

In his September 1999 substantive appeal, the veteran argued 
that had he been legally married, living separately from his 
wife, but providing no financial support whatsoever, he would 
not have had his benefits reduced, while his benefits were 
reduced despite the fact that he was paying his ex-wife $300 
a month.  He argued that this result was incongruous with the 
"spirit" of the law and congressional intent concerning 
veterans with dependents.  

At his March 2001 local hearing, the veteran and his son 
essentially restated the argument that because he was paying 
$300 a month in alimony to his ex-spouse, this constituted 
support for a dependent and that the veteran's benefits 
should not be reduced.  


II. Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 38 C.F.R. § 3.159(b) (2001).  The veteran has been 
notified as to the criteria for entitlement to additional 
compensation for dependents.  That is the issue in this case, 
and the discussions in the July 1999 letter, an August 1999 
letter, a September 1999 statement of the case, and a June 
2001 supplemental statement of the case informed the veteran 
of the legal requirements for payment of additional 
compensation for dependents.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) (2001).  The 
RO obtained the veteran's marriage certificate and divorce 
decree.  The veteran has also been afforded a local hearing.  
There is no evidence lacking that might be pertinent to the 
claim.

The requirements of the VCAA have been substantially met by 
the RO, and were specifically considered by the RO in its 
June 2001 supplemental statement of the case.  The 
implementing regulations were not adopted until after the 
SSOC was issued, but they do not provide substantive rights 
beyond those provided by the VCAA, and, in any case, this 
appeal does not involve any dispute or question as to the 
facts.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  This is not a case in which there is 
any dispute as to the basic facts, and there is no evidence 
that could or should be developed in order to adjudicate the 
claim.

B.  Entitlement to additional compensation for an ex-spouse 

A veteran shall be entitled to additional compensation for 
dependents if the veteran has a service-connected disability 
rated as 30 percent or more disabling.  A spouse is an 
eligible dependent.  38 U.S.C.A. § 1115 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.4 (b)(2) (2001).
 
A spouse is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50 (2001).  There 
must be sufficient evidence of proof of valid marriage.  38 
C.F.R. §§ 3.204, 3.205 (2001). 

The effective date of a reduction or discontinuance of 
additional compensation by reason of divorce shall be the 
last day of the month in which such divorce occurs. 38 
U.S.C.A. § 5112(b)(2) (West 1991); 38 C.F.R. § 3.501(d)(2) 
(2001).

In this case, the veteran submitted a divorce decree 
indicating that his marriage to A. ended in February 1994.  
The law is clear: A veteran is not entitled to additional 
compensation for a former spouse after the month in which the 
divorce occurred.  The veteran's argument that an ex-spouse 
receiving alimony from a veteran should be considered a 
dependent of the veteran finds no support in current law.  
His argument that the Internal Revenue Service permits 
deduction from income for such alimony payments is 
inapposite, particularly since VA disability compensation 
payments are not subject to Federal income taxation.  See 38 
U.S.C.A. § 5301(a) (West 1991).

There being no current legal basis for finding the veteran's 
ex-spouse to be a dependent under the law governing the 
payment of benefits administered by VA, there is likewise no 
current legal basis to award additional compensation for a 
former spouse.  The claim is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional compensation for an ex-spouse of 
the veteran is denied.




		
J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

